                        IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MISSOURI

ADRIENNE JENSEN ,                               )
                                                )
                        Plaintiff,              )
                                                )       Case No. _________________
v.                                              )
                                                )
UNITED STATES TENNIS                            )
ASSOCIATION (“USTA”), KANSAS                    )
CITY RACQUET CLUB,                              )
                                                )
                        Defendants.             )

              MOTION TO TRANSFER VENUE TO DISTRICT OF KANSAS

        COMES NOW Defendant United States Tennis Association (“Defendant USTA”), by and

through its attorneys of record, and pursuant to 28 U.S.C. § 1404, hereby moves this Court to

transfer Venue to the United States District Court of Kansas. In support of this Motion, Defendant

USTA state as follows:

        1.      Pursuant to 28 U.S.C. § 1404(a), “for the convenience of parties and witnesses, in

the interest of justice, a district court may transfer any civil action to any other district or division

where it might have been brought . . . . .”

        2.      The District Court has broad discretion in exercising the power to transfer

authorized by 28 U.S.C. § 1404. Am. Standard, Inc. v. Bendix Corp., 487 F. Supp. 254, 260 (W.D.

Mo. 1980).

        3.      Defendant USTA requests that this Court transfer this case to the United States

District Court of Kansas for the convenience of the parties and in the interest of justice.

        4.      “The phrase ‘where it might have been brought’ relates to the time when the action

was originally brought. A district or division is one where the action ‘might have been brought’

if, when the action began, (a) the proposed transferee district court would have had subject matter

                                              Page 1 of 6
jurisdiction over the action, (b) venue would have been proper there, and (c) the defendant would

have been amenable to process issuing out of the transferee district court.” Am. Standard, Inc. v.

Bendix Corp., 487 F. Supp. 254, 261 (W.D. Mo. 1980). All three elements are met in this case.

        5.      First, the District of Kansas would have had subject matter jurisdiction over the

action had it originally been filed in that Court as there is both federal question and diversity

jurisdiction.

        6.      With regard to federal question jurisdiction, 28 U.S.C. § 1331 provides that “the

district courts shall have original jurisdiction of all civil actions arising under the Constitution,

laws, or treaties of the United States.” Count 3 of Plaintiff’s Petition arises under Title 18 of the

United States Code and is titled “Forced Labor in Violation of 18 U.S.C. §1589(b), §1595(a),

§2255.” See Petition, ¶¶142-143). Without question, the claims against Defendant USTA alleged

in Count 3 arise under the laws of the United States.

        7.      With regard to diversity jurisdiction, 28 U.S.C. § 1332(a)(1) provides that “the

district courts shall have original jurisdiction of all civil actions where the matter in controversy

exceeds the sum or value of $75,000 . . . and is between . . . citizens of different States.”

        8.      There is complete diversity in this case. Plaintiff is a citizen and resident of Iowa.

(See Petition at ¶ 1). Defendant USTA is a corporation organized under the laws of New York

with its principal place of business in New York. (See Petition at ¶ 2). Defendant Kansas City

Racquet Club has its principal place of business in Merriam, Kansas. (See Petition at ¶ 3).

Because Plaintiff is a citizen of Iowa and Defendants are citizens of New York or Kansas, this

action is between citizens of different states.

        While Plaintiff has not alleged an amount in controversy, given the facts alleged in the

Petition and the claim to attorneys’ fees, it is facially apparent that Plaintiff will claim that her



                                             Page 2 of 6
claims exceed $75,000. If Plaintiff disputes that the amount in controversy in this case is less than

$75,000, it is Plaintiff’s burden to show that the amount in controversy falls below the $75,000

jurisdictional requirement. Moreover, Count 3 of the Petition is brought pursuant to 18 U.S.C. §§

2255 and 1589, among other federal statutes. Section 2255 indicates that a plaintiff who is

successful in proving a violation of Section 1589, shall recover actual damages sustained by that

person or liquidated damages in the amount of $150,000, and the costs of the action including

attorney’s fees. 18 U.S.C. § 2255(a).

        Accordingly, this Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332,

because this action is between citizens of different states and the amount in controversy exceeds

$75,000.00.

       9.      Second, venue would have been proper in the District of Kansas had suit originally

been filed in that District. 28 U.S.C. § 1391 provides:

               (b) Venue in general.--A civil action may be brought in--
               (1) a judicial district in which any defendant resides, if all defendants are residents
               of the State in which the district is located;
               (2) a judicial district in which a substantial part of the events or omissions giving
               rise to the claim occurred, or a substantial part of property that is the subject of the
               action is situated; or
               (3) if there is no district in which an action may otherwise be brought as provided
               in this section, any judicial district in which any defendant is subject to the court's
               personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b).

       10.     Plaintiff could have brough this case in the District of Kansas as Kansas is a situs

of underlying operative facts and events. Separate Defendant Kansas City Racquet Club has its

principal place of business in Merriam, Kansas (See Petition, ¶3) and a substantial part of the

alleged events and/or omissions giving rise to Plaintiff’s claims occurred in Kansas, for instance:




                                            Page 3 of 6
                   a. Separate Defendant Kansas City Racquet Club employed Rex Haultain in

                       Kansas at all relevant times. (See Petition, ¶38).

                   b. Plaintiff moved to the area to train with Rex Haultain in Kansas at the

                       Kansas City Racquet Club located in Merriam, Kansas. (See Petition, ¶45).

                   c. Events and abuse alleged in the Petition occurred in Kansas. (Petition, ¶¶3,

                       52, 79).

                   d. At all relevant times, Plaintiff was a member of the Kansas City Racquet

                       Club located in Merriam, Kansas. (See Petition, ¶3, 39).

                   e. Plaintiff came into contact with Rex Haultain via her membership with the

                       Kansas City Racquet Club located in Merriam, Kansas. (See Petition, ¶3,

                       38, 45, 52).

                   f. Upon information and belief, Plaintiff was a resident of Kansas during the

                       time period at issue.

       11.      Plaintiff has also alleged that abuse took place in Missouri (See Petition, ¶55, 74),

Nevada (See Petition, ¶75), Arizona (See Petition, ¶113), California (See Petition, ¶120), and

Alabama (See Petition, ¶77) while travelling for various tournaments. However, the primary place

of operations where plaintiff trained and interacted with Haultain were in Kansas at Kansas City

Racquet Club.

       12.      This case was originally filed in the Circuit Court of Jackson County, Missouri.

While some abuse is alleged to have occurred in Missouri and a nonparty mentioned in the Petition

is alleged to have previously resided in Missouri, “transfer is not precluded where the operative

facts have some connection to the initial forum if the transferee district has a stronger connection

with the operative facts raised in the pleadings.” Sheet Metal Workers' Nat. Pension Fund v.



                                               Page 4 of 6
Gallagher, 669 F. Supp. 88, 92–93 (S.D.N.Y. 1987). Here, as discussed above, Kansas has a

stronger connection with the operative facts raised in the pleadings than Missouri.

        13.     In addition, because nonparty Rex Haultain’s prior employer Separate Defendant

Kansas City Racquet Club continues to operate in Merriam, Kansas, many relevant witnesses and

documents will be located in Kansas.

        14.     Third, both Defendants would have been amenable to process issuing out of the

District of Kansas.

        15.     With regard to the interests of justice component of the 28 U.S.C. § 1404 transfer

analysis, Kansas has a greater interest than Missouri in resolving the controversy at issue. Here,

Kansas has an interest in addressing the grievances alleged against a company operating and

residing within its jurisdiction, namely Defendant Kansas City Racquet Club. Lewis v. Grote

Indus., Inc., 841 F. Supp. 2d 1049, 1056 (N.D. Ill. 2012) (“[r]esolving litigated controversies in

their locale is a desirable goal of the federal courts.”).

        16.     Accordingly, Defendant USTA requests that this Court transfer this case to the

District of Kansas.

        WHEREFORE, for the reasons set forth herein, Defendant Unites States Tennis

Association, respectfully request that this Court grant this Motion and transfer this case to the

United States District Court of Kansas and for any other relief this Court deems just and proper.


                                                Respectfully submitted,

                                                FRANKE SCHULTZ & MULLEN, P.C.

                                                 /s/ Derek G. Johannsen
                                                Derek G. Johannsen          MO #59195
                                                Heather R. Hatley           MO #66701
                                                8900 Ward Parkway
                                                Kansas City, MO 64114

                                              Page 5 of 6
                                           P: (816)421-7100
                                           F: (816) 421-7915
                                           djohannsen@fsmlawfirm.com
                                           hhatley@fsmlawfirm.com
                                           ATTORNEY FOR DEFENDANT USTA



                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the above and foregoing was filed
electronically through the CM/ECF system which will notify the following participants, and that
a copy was sent by e-mail on this 31st day of July 2020, to:

Chris Dove, Esq. MO #64641
DRZ Law. LLC
8700 State Line, Ste. 305
Leawood, KS 66206
chris@drzlawfirm.com

Jonathan Little, Esq. (pro hac pending)
Derrick Morgan, Esq. (pro hac pending)
Jessica Wegg, Esq. (pro hac pending)
Saeed and Little, LLP
133 W. Market St., #189
Indianapolis, IN 46204
(317) 721-9214
derrick@sllawfirm.com
jon@sllawfirm.com
annie@sllawfirm.com

Brian Cornwell, Esq. (pro hac pending)
Cornwell and Stevens
317 W. York Street
Savanah, Georgia 31401
(912) 417-4597
bcornwell@cornwellstevens.com

ATTORNEYS FOR PLAINTIFF


/s/ Derek G. Johannsen
Attorney for Defendant USTA




                                          Page 6 of 6
